PCIJ_A_07_GermanInterestsUpperSilesia_DEU_POL_1926-03-22_ORD_01_DH_00_EN.txt. JUDGMENT No. 7. — POLISH UPPER SILESIA 96

Done in French and English, the French text being authoritative,
cat the Peace Palace, The Hague, this fifth day of February, one
thousand nine hundred and twenty-six, in three copies, one of
‘which is to be placed in the archives of the Court, and the others
‘to be forwarded to the Agents of the Applicant and Respondent
Parties respectively.

(Signed) Max HUBER,
President.

(Signed) A. HAMMARSKJÜLD,
| Registrar.

Annex II.
ORDER OF COURT DATED MARCH z22nd, 1926.

TENTH SESSION (EXTRAORDINARY).
Before :

MM. Huser, President,
LoDER, Former President,
Weiss, Vice-President,

Lord FINLAY,

MM. Nyxoiw,
ALTAMIRA,
ANZILOTTI,

Judges,

YOVANOVITCH, }
BEICHMANN, Deputy- Judges,
NEGULESCO, (
Count RoSTWOROWSKI, } . .
M. RABEL, ( National Judges.

Case concerning certain German interests in Polish Upper
‘Silesia. |

THE COURT,

composed as above,
after deliberation,
makes the following order :

The Court

(x) invites the Parties to furnish, at a public hearing, by whatever
‘means they may think fit, further information regarding the points
JUDGMENT No. 7. — POLISH UPPER SILESIA 97

reserved by the Court for this purpose, subject to the Court’s right,
should the evidence thus furnished be regarded by it as insufficient,
to make good such insufficiency by the means provided for in the
Statute ;

(2) instructs the President to fix the date of the hearing in question,
after having ascertained the wishes of the Parties.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-second day of March,
nineteen hundred and twenty-six, in three copies, one of which is
to be placed in the archives of the Court, and the others to be
forwarded to the Agents of the Applicant and Respondent Parties
respectively.

(Signed) Max HUBER,
President.

(Signed) À. HaMMaRSKJOLD,
Registrar.
